EXHIBIT 12.1 CommScope, Inc. Computation of Ratio of Earnings to Fixed Charges and Deficiency in the Coverage of Earnings to Fixed Charges (in thousands, except ratios) Three Months Ended Years Ended December 31, March 31, 2008 2007 2006 2005 2004 2009 2008 Ratio of earnings to fixed charges and deficiency in the coverage of earnings to fixed charges: Income (loss) before income taxes, equity in losses of OFS BrightWave, LLC, net gain on OFS BrightWave, LLC transaction and gain on OFS BrightWave, LLC receivable $ (236,445 ) $ 299,059 $ 163,695 $ 71,087 $ (6,308 ) $ (30,147 ) $ (13,376 ) Add: Fixed charges 161,504 13,907 11,282 12,158 12,530 35,075 42,034 Add: Amortization of capitalized interest - - 36 36 36 - - Total earnings, as defined $ (74,941 ) $ 312,966 $ 175,013 $ 83,281 $ 6,258 $ 4,928 $ 28,658 Fixed charges: Interest expense 148,860 8,791 8,050 5,954 7,309 30,627 39,579 Amortization of deferred financing fees (a) 9,789 4,268 2,288 2,374 2,291 3,745 1,719 Estimate of interest within rental expense 2,855 848 944 3,830 2,930 703 736 Total fixed charges, as defined $ 161,504 $ 13,907 $ 11,282 $ 12,158 $ 12,530 $ 35,075 $ 42,034 Ratio of earnings to fixed charges - 22.50 15.51 6.85 - - - Deficiency in the coverage of earnings to fixed charges $ (236,445 ) - - - $ (6,272 ) $ (30,147 ) $ (13,376 ) (a) Amortization for the year ended December 31, 2008 includes $2,851 related to the write-off of deferred financing fees as a result of $250 million of principal prepayments on senior secured term loans and $271 related to the write-off of deferred financing fees as a result of the induced conversion of $50.48 million of our 1% convertible senior subordinated debentures to equity. Amortization for the three months ended March 31, 2009 includes $2,114 related to the write-off of deferred financing fees as a result of $179.8 million of principal prepayments on senior secured term loans.
